DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities: “the ink reservoir” in line 3 lacks a proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ihme et al., US 8,708,439 B2 (hereinafter Ihme).
Regarding claim 1, Ihme teaches an ink dispensing system comprising
a first chamber configured to hold ink under pressure (25, Fig. 1; “cartouches of basic ink,” col. 3, line 58);
a first ink channel connecting an output of the first chamber to an output of the ink dispensing system (31, Fig. 1);
a first pressure source configured to deliver air with adjustable pressure to the first chamber (“compressed air can be used to press the basic ink out of the ink cartouches by applying pressure,” col. 3, lines 62-63);
a first sensor configured to measure an amount or a flow of ink (27, Fig. 1); and
a control system functionally connected to the first pressure source and to the first sensor (3, 23, Fig. 1).
Regarding claim 2, Ihme teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Ihme also teaches a second ink chamber configured to hold ink under pressure (second one of item 25, Fig. 1);
a second ink channel connecting an output of the second chamber to a junction joining the second ink channel with the first ink channel (conduit from second one of item 25 to 31, Fig. 1);
a mixer located at the junction or downstream from the junction according to the flow of ink on the first ink channel and configured to mix the ink stemming from both the first chamber and the second chamber together and to output a resulting mixture to the output of the ink dispensing system (mixing at junction of conduits and valve 28, Fig. 1).
Regarding claim 3, Ihme teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Ihme also teaches wherein the first sensor is configure to measure the flow of ink stemming from the first chamber (27 measures difference in weight that indicates a flow of ink, Fig. 1).
Regarding claim 4, Ihme teaches the invention of claim 2, as set forth in the rejection of claim 2 above. Ihme also teaches a second sensor configured to measure the flow of ink stemming from the second chamber or configured to measure the amount of ink inside the second chamber (second one of 27 measures a difference in weight that indicates a flow of ink, Fig. 1);
a second pressure source configured to deliver air with adjustable pressure to the second chamber (“compressed air can be used to press the basic ink out of the ink cartouches by applying pressure,” col. 3, lines 62-63 – a separate line acting as a source will feed each instance of 25, Fig. 1);
wherein the control system is configured to control the flow of ink stemming from the second chamber by adjusting a pressure value delivered by the second pressure source thereby controlling the total amount of ink delivered by the ink dispensing system as well as the relative amount of ink stemming from each chamber (via controllers 3 and 23, which control how much of each component from containers 25 is used to fill ink bucket 10, Fig. 1).
Regarding claim 5, Ihme teaches the invention of claim 2, as set forth in the rejection of claim 2 above. Ihme also teaches a mixing valve at the junction that controls the relative amount of ink mixed stemming from the first chamber and from the second chamber respectively (28, Fig. 1);
wherein the first pressure source is connected to the first chamber and to the second chamber to deliver air to both chambers with adjustable pressure (common air compressing device creates air that is directed to each instance of 25, Fig. 1).
Regarding claim 6, Ihme teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Ihme also teaches further comprising a first ink reservoir configured to deliver ink to the first chamber (ink reservoir used to fill the cartouche of ink 26 with ink, Fig. 1).
Regarding claim 7, Ihme teaches the invention of claim 2, as set forth in the rejection of claim 2 above. Ihme also teaches a first ink reservoir configured to deliver ink to the first chamber; and a second ink reservoir configured to deliver ink to the second chamber (the cartouches 26 in difference instances of 25 contain different inks from different reservoirs, Fig. 1).
Regarding claim 8, Ihme teaches the invention of claim 7, as set forth in the rejection of claim 7 above. Ihme also teaches a second sensor configured to measure the flow of ink stemming from the second chamber or configured to measure the amount of ink inside the second chamber (second instance of 27, Fig. 1);
a second pressure source configured to deliver air with adjustable pressure to the second chamber (pressure line feeding individual second instance of 25 to express air from second instance of cartouche 26, Fig. 1),
wherein the control system is configured to control the flow of ink stemming from the second chamber by adjusting a pressure value delivered by the second pressure source thereby controlling the total amount of ink delivered by the ink dispensing system as well as the relative amount of ink stemming from each chamber (23 and 3 control mixing of components from 25 for dispersal into ink bucket 10, Fig. 1).
Regarding claim 9, Ihme teaches the invention of claim 7, as set forth in the rejection of claim 7 above. Ihme also teaches a mixing valve at the junction that controls the relative amount of ink mixed stemming from the first chamber and from the second chamber, respectively (28, Fig. 1),
wherein the first pressure source is connected to the first chamber and to the second chamber to deliver air to both chambers with adjustable pressure (common compressor that creates plant compressed air feeds air to instances of 25, Fig. 1).
Regarding claim 10, Ihme teaches a rotary printing unit, comprising
an ink dispensing system according to claim 4 (as set forth in the rejection of claim 4 above);
a subsystem comprising a set of cylinders (8, Fig. 1) and an ink buffer (10, Fig. 1) configured to print a single color channel of a fixed cliché and a control mark on a medium (“printing press 2 can comprise an arbitrary number of colour decks.” col. 8, lines 66-67);
an optical sensor configured to measure an optical parameter from the printed control mark on the medium and connected to the control system (4, Fig. 1);
wherein the ink dispensing system is configured to provide the subsystem with ink (24, Fig. 1); and
the control system is functionally connected to the optical sensor and is configured to vary the relative amount of ink stemming from the first chamber and the second chamber whenever the measured optical parameter deviates from a target value to match the measured optical parameter with the target value (controllers 3, 23, connected to sensor and ink dispensing system, Fig. 1).
Regarding claim 11, Ihme teaches the invention of claim 10, as set forth in the rejection of claim 10 above. Ihme also teaches wherein there is no ink recirculation channel from the ink buffer to the ink dispensing system configured for transporting ink from the ink reservoir to the ink dispensing system (31 is a one-way line from 24 to 10, Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zetzl, US 2016/0096360 A1 discloses a system for using pressurized air to remove ink from containers (Fig. 3), without disclosing all of the particular details of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
27 August 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853